767 A.2d 548 (2001)
John DOE, Appellant,
v.
PHILADELPHIA COMMUNITY HEALTH ALTERNATIVES AIDS TASK FORCE; Metpath Dekalb; Princeton Biomedical Laboratories, Inc., Bureau of Laboratories Pa. Department of Health; and Michael L. Silverman, M.D., Appellees.
Supreme Court of Pennsylvania.
Argued January 29, 2001.
Decided March 1, 2001.
Hillel Lewis, Philadelphia, for John Doe, M.D.
Austin Hogan, Philadelphia, for Philadelphia Community Health Alternatives-AIDS Task Force.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO and SAYLOR, JJ.
Prior Report: Pa.Super., 745 A.2d 25.


*549 ORDER

PER CURIAM:
Order affirmed.
Justice NEWMAN did not participate in the consideration or decision of this case.